Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harry Shubin on July 1, 2021. The amendment is the same as the one filed on July 14, 2021.

The application has been amended as follows: 
Claim 5 has been cancelled. 
Claim 1 has been replaced as follows: 
“A process for hot application of an adhesive composition on a support, comprising employing a hot application system comprising: 
- an application nozzle applying the adhesive composition, 
- a supply line supplying the application nozzle with the adhesive composition to be applied in fluid form, 
- a mixer positioned in the supply line homogeneously mixing main components of the adhesive composition before its application, wherein the mixer comprises, at an injection point of a cross-linking catalyst, a part reducing the free passage for said cross-linking catalyst to locally increase the flow rate of said cross-linking catalyst upon mixing;

 
the applied adhesive composition including as main components: 
- from 20% to 85% by weight of silylated pre-polymer, 
- from 15 to 80% by weight of compatible tackifying resin; 
and further comprising the cross-linking catalyst from 0.01 to 3 % by weight;
 
the process comprising:
- supplying the supply line with said at least silylated pre-polymer, separate from the cross-linking catalyst, 
- injecting the cross-linking catalyst in the supply line at the injection point in the mixer, wherein the cross-linking catalyst is in intermediate or turbulent conditions upon passing through the part reducing its free passage at the injection point, 
- wherein the mixture of the at least silylated pre-polymer and the cross-linking catalyst is in laminar flow in the mixer downstream from the injection point of the cross-linking catalyst,
- mixing the cross-linking catalyst with the at least silylated pre-polymer in the mixer, to form a mixed adhesive composition,
- heating the mixed adhesive composition, and 
- applying the heated mixed adhesive composition on a support by the application nozzle.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose nor render obvious a process for applying an adhesive composition mixed and applied as claimed. The process requires a mixer positioned in the supply line . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  
Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712